DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 1, 6, 16, 20-25, 27-30 and 35-37 in the reply filed on 7/06/2022 is acknowledged.  The traversal is on the ground(s) that a search of all the claims could be made without serious burden.  This is not found persuasive because Groups I-XI would each require separate search and consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-25, 27-37 are pending.
Claims 2-5, 7-15, 17-19, and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/06/2022.
Claims 1, 6, 16, 20-25, 27-30, and 35-37 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16, 20, 22-23, 29-30 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are drawn to wheat transformed with Rf1, and at least two of Rf3, Rf4 and/or Rf7 coding regions as recited in claims 6. Although it is not explicitly stated, claims 6, 16, 20, 22-23, 29-30 and 35-37 are all drawn to a transgene because the Rf1 of claim 1 is an isolated cDNA encoding a restorer of fertility protein Rf1 and the transgenic plant of claim 3 is dependent upon claim 1 from which claims 20, 22-23, 29-30 and 35-37 depend.
Applicant only teaches classical introgression and selection for hybrid wheat plants that comprise Rf1, Rf3, and Rf7 alleles deposited as NCIMB accession numbers 42811-42817.
Applicant does not teach any putative Rf7 factors that restore fertility in any wheat plant following transformation with a polynucleotide encoding the restoration factor Rf7 because the specification does not teach any sequences associated with Rf7 that restore fertility in a transformed male sterile wheat plant or any plants transformed with Rf1 or Rf3 have restored fertility in a wheat hybrid.
The unpredictability in transforming a CMS wheat plant with only the coding region of an Rf gene is made evident in Geyer, M. et al. Molecular Genetics and Genomics (2018)293:451-462, where Rf1 interaction with a modifier locus on chromosome 1BS was required for penetrance and expressivity of Rf1 clearly indicates that other factors, distal to the restorative gene, are also required for fertility restoration (see Abstract). In a similar fashion, Rf3 also requires additional modifier loci for full restoration. This is made evident in Wurschum, T. et al. Theor Appl Genet (2017) 130:1253-1266 where a 3:1 segregation pattern suggests Rf3 requires additional modifier loci and is likely not a monogenic trait (see paragraph spanning pages 1161-1162). In addition, screening for additional haplotypes or allelic variants at the identified region for Rf1, Rf3 and/or Rf7 is also required because it is important to find the most effective or potent restorer alleles of Rf1, Rf3, and Rf7 Moreover, there is no indication of any Rf7 sequence by SEQ ID NO: in the specification that is clearly capable of restoring fertility in combination or singly when transformed into a male sterile wheat plant.
Given the given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue trial and error experimentation would be required to test combinations of variants of the instantly claimed restorer factors in a multitude of genomic contexts in order to practice the invention as broadly claimed, and therefore the invention is not enabled throughout the broad scope of the claims. 
Additionally, with respect to the instantly claimed wheat plants having acquired Rf alleles by traditional crossing, making restored fertility wheat plants as broadly claimed would require undue trial and error experimentation, and as there is no assurance that materials to make the wheat plant of the instant claims containing Rf1, Rf3, Rf4 and Rf7 restorer of fertility alleles would be readily available the invention is not enabled throughout the broad scope of the claims.
Amending the claims by limiting all the claims to the deposited lines recited in the specification in Table 22 on pages 145-146 that comprise Rf1, Rf3, and Rf7 alleles encompassing NCIMB numbers 42811-42817 would obviate this rejection. Further, Applicant must amend the deposit statement on page 36 of the specification accordingly.

Deposit Rejection
Claims 20, 22-23, 29-30 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the deposit of these seeds has made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 650 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
Indefinitness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites the term Rf1 without providing any nucleotide structure for the nucleic acid probe or primer and fails to set forth the metes and bounds of the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “the presence of T. timopheevii cytoplasm or at least three of Rf locus chosen amongst Rf1, Rf3, Rf4, and Rf7”, and the claim also recites “the presence of T. timopheevii cytoplasm and at least three of Rf locus chosen amongst Rf1, Rf3, Rf4, and Rf7” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 25, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring segment of DNA without significantly more. The claim(s) recite(s) an isolated Rf1 nucleic acid encoding a Rf1 protein restorer. This judicial exception is not integrated into a practical application because claims 1, 25, 27, and 28 recite generic elements that would either characterize or occur as genetic elements contiguous with the genomic nucleic acid sequence that encodes the Rf1 protein of claims 1, 25, 27, and 28. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element recited in claims 1, 27 and 28 of “an isolated Rf1 nucleic acid” is merely placing a naturally occurring sequence in a different context; and in claim 25 “a recombinant nucleic acid” and “linked to regulatory elements” does not add a meaningful limitation because “a recombinant nucleic acid” presents nothing more than the product of nature, and “linked to regulatory elements” reads upon any start or stop codon inherent to the coding sequence of the genomic sequence encoding the Rf1 protein and any other regulatory elements such as promoters or 5’ leader sequences.

Claim Rejections - 35 USC § 102
Claim 23-24 are rejected under 35 U.S.C. 102((a)(1)) as clearly anticipated by WO 2017/158128.
	The claim is drawn to a nucleic acid probe for specific detection of a Rf1 allele in wheat (claim 24) and a method thereof (claim 23). 
	WO 2017/158128 (ROHDE) teaches restoration of fertility alleles Rf1 and Rf3 introgressed into a wheat plant and a method of detecting the presence of Rf1 and Rf2 in a wheat plant in the Detailed Description on page 14 in paragraph [50], and in paragraphs [55] and [56] on page 15 flanking markers for Rf1 and Rf3 that can identify or detect Rf1 and Rf3 alleles.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663